


Exhibit 10.4
Blue Nile, Inc.
Restricted Stock Unit Grant Notice (Non-Employee Director)
(2004 Equity Incentive Plan)
Blue Nile, Inc. (the “Company”), pursuant to Section 7(b) of the Company's 2004
Equity Incentive Plan (the “Plan”), hereby awards to Participant a Restricted
Stock Unit Award covering the number of restricted stock units (the “Restricted
Stock Units”) set forth below (the “Award”). The Award is subject to all of the
terms and conditions as set forth in this Restricted Stock Unit Grant Notice
(the “Notice”), the 2004 Equity Incentive Plan (the “Plan”) and the Restricted
Stock Unit Agreement (the “Award Agreement”). Capitalized terms not explicitly
defined herein but defined in the Plan or the Award Agreement will have the same
definitions as in the Plan or the Award Agreement. In the event of any conflict
between the terms of the Award and the Plan, the terms of the Plan will control.
Participant:
 
Date of Grant:
 
Vesting Commencement Date:
 
Number of Restricted Stock Units:
 

        


Vesting Schedule: The Restricted Stock Units shall vest in four equal
installments, every three (3) months after the Vesting Commencement Date,
subject to Participant's Continuous Service with the Company through each such
vesting date. In addition, this Award will become fully vested as of immediately
prior to a Change in Control, subject to Participant's Continuous Service as of
such time. Each installment of RSUs that vests hereunder is a “separate payment”
for purposes of Treasury Regulations Section 1.409A-2(b)(2).
Delivery Schedule: Subject to any change on a Capitalization Adjustment, one
share of Common Stock will be issued for each RSU that vests at the time set
forth in Section 3 of the Award Agreement.
Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Notice, the Award Agreement, the Plan and the
stock plan prospectus for this Plan. As of the Date of Grant, this Notice, the
Award Agreement and the Plan set forth the entire understanding between
Participant and the Company regarding the Award and supersede all prior oral and
written agreements on the terms of the Award, with the exception, if applicable,
of any compensation recovery policy that is adopted by the Company or is
otherwise required by applicable law. By accepting this Award, Participant
consents to receive Plan documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.




--------------------------------------------------------------------------------




BLUE NILE, INC.
 
PARTICIPANT
 
 
 
 
 
 
 
 
 
 
 
 
Signature
 
Signature
 
 
 
 
 
 
 
Title:
 
Date:
 
 
Date:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











